IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


IN THE MATTER OF THE JANET C.       : No. 550 MAL 2021
KELSEY, CO-TRUST                    :
                                    :
                                    : Petition for Allowance of Appeal
PETITION OF: MARIE SAGE KELSEY, CO- : from the Order of the Superior Court
TRUSTEE                             :


                                     ORDER



PER CURIAM

      AND NOW, this 24th day of May, 2022, the Petition for Allowance of Appeal is

DENIED. Respondents’ Counter-Petition for Violation of Pa.R.A.P. 2744 is DENIED.